

116 HR 7587 IH: Families Learning and Understanding English Together Act of 2020
U.S. House of Representatives
2020-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7587IN THE HOUSE OF REPRESENTATIVESJuly 13, 2020Mr. Grijalva (for himself, Ms. Jackson Lee, Mr. San Nicolas, Mr. Espaillat, Mr. García of Illinois, Ms. Jayapal, Ms. Norton, Mr. Yarmuth, Mr. Vargas, Mr. Cárdenas, and Mr. Gonzalez of Texas) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo improve the literacy and English skills of English language learners, and for other purposes.1.Short titleThis Act may be cited as the Families Learning and Understanding English Together Act of 2020 or the FLUENT Act.2.FindingsThe Congress finds the following:(1)The Census Bureau’s American Community Survey of 2018 estimated 21.9 percent of United States households speak a language other than English at home.(2)Many parents in many recently immigrated families speak little to no English, can possess low literacy skills in their native language due to limited education, and frequently struggle to assist their children’s English language development.(3)The United States is a nation of immigrants, and even today, according to the Census Bureau’s American Community Survey of 2018, more than 44,000,000 individuals who live in the United States were born outside the country.3.PurposeThe purpose of this Act is to improve the educational, social, and economic advancement of families with English language learners in need of literacy skills by expanding and enhancing family literacy activities and services for such families.4.Competitive Grant Program(a)Program authorizedFrom funds made available pursuant to section 9, and after reserving funds under section 9(b), the Secretary may award grants to family literacy providers to provide, directly or through a contract with another provider, family literacy services designed for families with English language learners. Each grant under this Act shall be for a period of 1 year and may be renewed for a total of 5 additional years.(b)ApplicationFamily literacy providers who desire to receive a grant under this Act shall submit an application at such time, containing such information, and in such manner as the Secretary may require. Such application shall include the following:(1)An assurance that services provided with funds under this Act shall be provided to the hardest-to-reach populations, including populations with the greatest economic and social need.(2)A description of the services that will be provided with funds under this Act, including how the services will be based on research-based reading instruction for children who are English learners and parents who are English language learners.(3)A description of the outcome measures, consistent with section 6, that are based on research and will be employed by the family literacy provider to measure the effectiveness of services provided with funds under this Act.(4)An assurance that, in providing family literacy services through the grant, the family literacy provider will collaborate with one or more of the following:(A)A local educational agency.(B)An elementary school.(C)A secondary school.(D)A nonprofit entity.(c)Grant amountThe amount of a grant under this Act for a fiscal year shall not be less than $150,000 or more than $1,000,000.(d)Services requirementsFamily literacy services under this Act shall be provided in sufficient intensity in terms of hours, and shall be of sufficient duration, to make sustainable changes in a family and shall integrate all of the following activities:(1)Interactive literacy activities between parents and their children.(2)Training for parents regarding how to be the primary teacher for their children and full partners in the education of their children.(3)Parent literacy training that leads to economic self-sufficiency.(4)An age-appropriate education to prepare children for success in school and life experiences.(e)Special ruleFamily literacy services under this Act may be provided to a family only if—(1)each parent in the family has attained 16 years of age; and(2)the family has at least one child who has not yet attained 8 years of age.5.Technical assistance and training(a)Activities by SecretaryThe Secretary, acting through the Assistant Secretary for Elementary and Secondary Education, shall, through grants or contracts as described in subsection (b), provide technical assistance and training to grantees under this Act for the purposes described in subsection (c).(b)Activities by national organizations(1)In generalThe Secretary shall make grants to, or enter into contracts with, at least 2 eligible national organizations to provide technical assistance and training to grantees under this Act for the purposes described in subsection (c).(2)DefinitionIn this section, the term eligible national organization means a national organization with expertise in providing family literacy services to English language learner populations.(c)PurposesThe purposes of technical assistance and training provided under this section are the following:(1)Assisting grantees under this Act to improve the quality of their family literacy services.(2)Enabling such grantees that demonstrate the effective provision of family literacy services, based on improved outcomes for children and their parents, to provide technical assistance and training to government agencies and to family literacy providers that work in collaboration with such agencies to improve the quality of their family literacy services.(3)Assisting such grantees in the implementation of literacy curriculum and training activities, including curriculum and training activities that support building on a child’s native language.(d)Reports to CongressNot later than 90 days after the end of each fiscal year, the Secretary shall submit to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report on the technical assistance and training provided pursuant to subsections (a) and (b). Each such report shall describe the actions taken by the Secretary to ensure that such technical assistance and training is of high quality and is responsive to the needs of grantees under this Act.6.Outcome measuresThe Secretary shall require each family literacy provider receiving a grant under this Act to meet culturally appropriate and competent outcome measures described in the provider’s application under section 4, including outcome measures with respect to—(1)acquisition of the English language, including improved educational levels;(2)literacy skills and building of a home language;(3)improved parenting and life skills;(4)the improved ability of parents who are English language learners to effectively interact with officials of the schools their children attend;(5)improved developmental skills and independent learning of the children; (6)increased parental participation in their children’s education and home environments that are supportive of educational endeavors; and(7)employability skills.7.EvaluationThe Secretary shall conduct an annual evaluation of the grant program under this Act. Such evaluation shall be used by the Secretary—(1)for program improvement;(2)to further define the program’s goals and objectives; and(3)to determine program effectiveness.8.DefinitionsFor purposes of this Act:(1)Application of ESEA termsThe terms elementary school, English learner, local educational agency, and secondary school have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(2)English language learner; family literacy activitiesThe terms English language learner and family literacy activities have the meanings given the terms in section 203 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3272).(3)Family literacy providerThe term family literacy provider means an entity that—(A)is located in a geographic area containing at least one public elementary school or secondary school with a majority enrollment of children who are English learners; and(B)is one of the following:(i)A grantee under the Head Start Act (42 U.S.C. 9831 et seq.), or any other Federal or State early childhood program.(ii)An adult education provider.(iii)A local educational agency.(iv)A public or private nonprofit agency.(v)Another entity that has the demonstrated ability to provide family literacy services to English language learning adults and families.(4)SecretaryThe term Secretary means the Secretary of Education.9.Authorization of appropriations(a)In generalThere is authorized to be appropriated to carry out this Act $50,000,000 for each of fiscal years 2021 through 2025.(b)ReservationsFrom funds made available pursuant to subsection (a) for a fiscal year, the Secretary shall reserve—(1)not more than 2 percent of such funds for conducting the annual evaluation required by section 7; and(2)$5,000,000 for technical assistance and training under section 5.